DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0130657 to Pilpel, in view of US Pub No. 2006/0213173 to Kolmes.
Regarding Claims 1-9
	Pilpel teaches a composite flexible sheet comprising at least one reinforcing layer in the shape of a grid (woven) comprising high tenacity yarns having a Young’s Modulus of more than 50 GPa and based on an aromatic block polyester, such as Vectran fibers (Pilpel, abstract, paragraphs [0041]- [0046]). Pilpel teaches that a polyvinylidene fluouride matrix may be laminated with the fiber component (film integral with said reinforcing layer) (Id., paragraph [0071]). 
	Pilpel does not appear to teach that the fibers have a sheath. However, Kolmes teaches a combined yarn comprising Vectran fibers and a sheath covering the yarn in a continuous manner, formed from at least two superimposed layers such as two wraps each having a winding direction which is different from the other (Kolmes, abstract, paragraphs [0040]-[0046], fig. 1-3). Kolmes teaches that the yarns may be flat which meets the limitation of “tape” (Id., paragraphs [0054]-[0056]). The two wraps would necessarily block ultraviolet radiation from the yarn which is covered. Kolmes teaches that the wraps provide the fibers with improved cut and/or abrasion resistance (Id., paragraph [0015]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite of Pilpel and to utilize the fiber wrapping taught by Kolmes, motivated by the desire to form a conventional composite which utilizes fibers having improved cut and abrasion resistance resulting in improved durability and strength of the composite.
Regarding the composite being Translucent or transparent, having a light transmittance of more than 45% , impermeable to liquid water and said flexible sheet having a reduction in its tensile strength of less than 10% after having undergone a fold test, although the prior art does not disclose these properties, the claimed properties are deemed to be naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Response to Arguments
	Applicants’ arguments with respect to the matrix material have been considered but are moot because the arguments do not apply to the current rejection. To the extent to which Applicants’ arguments still apply, they are addressed below.
	Applicant argues that the term “sheath” as recited in claim 1 must completely envelop each reinforcing yarn and that said sheath is obtained directly by means of a process for extrusion covering the yarn in a uniform manner over its entire circumference. Examiner respectfully disagrees. The yarns of Kolmes are in fact continuously covered and meet the limitations of the claimed invention. Applicant cites an extruded sheath alternative embodiment within Applicant’s specification which is not claimed. Applicant claims two superimposed wrapping layers which are wound in opposing directions. These limitations are met by Kolmes as set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786